DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invnetion, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukihiko et al (JP S57195108).
With regards to claim 1, Yukihiko teaches a composition containing ɣ-methacryloxypropyltrimethoxysilane (reading on claimed (B)), cumene hydroperoxide (reading on a hydrogen abstraction-type radical initiator, claimed (A)), anda cobalt 
With regards to claim 4, Yukihiko teaches the compound reading on claimed (C2) to be a titanium catalyst (example 6).
With regards to claim 8, Yukihiko teaches the composition to contain a solvent (abstract).
With regards to claim 9, Yukihiko teaches the resin to be a ethylene-propylene rubber (abstract).
With regards to claim 10, Yukihiko teaches the amount of the initiator (reading on claimed (A)) to be 1% and the amount of the silane reading on claimed (B) to be 5% (page 3) reading on 5 parts of compound B to 1 part of compound A.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glotfeller et al (EP 0501055).
With regards to claim 1, Glotfeller teaches a coating composition (abstract) for surface modification (page 3) that contains a benzophenone initiator (reading on claimed (A)), metharcyloxypropyltrimethoxysilane (reading on claimed (B)),and tetraethylorthosilicate (TEOS) (reading on claimed (C1) reading on claimed formula 1) (example 5).  Glotfeller further teaches the composition to be applied to a resin that is polyvinyl chloride (PVC) (0051).
With regards to claim 2, Glotfeller teaches the composition to contain TEOS (reading on formula 1) (example 5).
With regards to claim 3, Glotfeller teaches the composition to include both TEOS and acidified water (reading on claimed (C2)) (example 5).
With regards to claims 5 and 6, Glotfeller teaches the initiator to be a benzophenone based initiator (example 5).
With regards to claim 7, Glotfeller teaches the amount of claimed C1 to be 2.5 parts and the amount of C2 to be 1.8 parts with the amount of claimed B being 2.5 parts (example 5) reading on for 1 part of claimed B there is 1 part of C1, 0.72 parts of C2 and 1.72 parts of the total claimed C component. 
With regards to claim 8, Glotfeller teaches the composition to be dissolved in water (reading on a solvent) (page 8 example 1).
With regards to claim 9, Glotfeller teaches the resin to be polyvinyl chloride (PVC) (0051).
With regards to claim 10, Glotfeller teaches the composition to contain 0.15 parts of the initiator and 2.5 parts of the silane reading on claimed (B) (example 5) reading on for 1 part of the initiator, there being 17 parts of the claimed (b) silane.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjong (US 8,771,462).
With regards to claim 1, Sjong teaches a coating composition (title and abstract) that is applied to a surface of a polymer layer (abstract) (reading on modifying a surface) that includes a benzophenone initiator (as applicants cite in the specification as 
With regards to claim 2, Sjong teaches the composition to contain TEOS (tetraethoxysilane) (reading on claimed (C1) (example 1).
With regards to claim 3, Sjong teaches the composition to contain TEOS (tetraethoxysilane) (reading on claimed (C1) (example 1) and titanium isopropoxide (reading on claimed (C2)) (example 1).
With regards to claim 4, Sjong teaches the composition to contain titanium iospropoxide (reading on a titanium catalyst) (example 1).
With regards to claims 5 and 6, Sjong teaches the initiator to be a benzophenone (example 1).
With regards to claim 7, Sjong teaches the amount of the compound reading on (C1) to be 33.4, the amount of the compound reading on (C2) to be 4.5 and the amount of B to be 8.99 after composition A and B are mixed.  Sjong further teaches 90 grams of that solution to be added to the initiator, therefore the total amount of (C1) is 33.8 and the total amount of (C2) is 4.6 and the amount of (B) is 8.1 (example 1).  Therefore, the amount of C1 is 4.2 parts and the amount of C2 is 0.6 (totaling 4.7) parts per 1 part of claimed (B).
With regards to claim 8, Sjong teaches the addition of both deionized water and methanol (example 1) (both reading on a solvent).
With regards to claim 9, Sjong teaches the polymeric resin to be a polypropylene or polyvinyl chloride (column 3 lines 56-67).
With regards to claim 10, Sjong teaches the amount of the compound reading on (A) to be 0.1 and the amount of B to be 8.99 after composition A and B are mixed.  Sjong further teaches 90 grams of that solution to be added to the initiator, therefore the total amount of (B) in the final solution is 8.1 (example 1).  Therefore, the amount of B is 81 parts per 1 part of claimed (A).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also read on the composition of claim 1 and all but one are included on the European Search report: Volpe et al (US 5,776,565), Wouters et al (2004, Progress in Organic Coatings, 51, 312-320), Jain et al (2005, Polymer, 46, 6666-6681), Balby et al (2017, E3S Web of Conferences, 22, 00007), and Reinthaler et al (DE 102005034121).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763